Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered April 3, 1998, convicting defendant, after a jury trial, of attempted burglary in the second degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of 6 years and 6 months, respectively, unanimously affirmed.
Based on the totality of the venireperson’s responses, and giving deference to the trial court’s ability to observe demeanor (see, People v Middleton, 220 AD2d 202, lv denied 87 NY2d 848), we conclude that the court properly granted the People’s challenge for cause of a venireperson who stated that her family had been devastated by her brother’s incarceration, hesitated when asked if she felt she could be fair to the police and the prosecutor, and also stated that she would have a problem sitting in judgment of other people. We have considered and rejected defendant’s remaining arguments. Concur— Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.